DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/2021 and 01/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed February 1st, 2022 has been entered. Claims 3, 10 and 17 have been canceled, and Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-20 are amended and remain pending in the application. 
Response to Arguments

Applicant's arguments filed February 1st, 2022 have been fully considered but they are not persuasive. Regarding the rejection of independent claims 1, 8, and 15 under 35 U.S.C. 103, applicant states that “the cited references do not disclose at least the following features of independent Claims 1, 8, and 15 as amended: " provide the data artifact packet data object corresponding to the first entity identifier to an ingestion processing module for processing; 
" automatically generate a container tree data structure comprising a data artifact 
packet container node as a root node based at least in part on the data artifact 
packet data object, wherein (a) the container tree data structure comprises a 
plurality of container nodes that are descendants of the root node based at least in 
part on the data artifact packet data object, (b) each container node of the 
container tree data structure corresponds to one pair of a plurality of observable- value pairs in the data artifact packet data object; 
" automatically traverse the container tree data structure in a depth-first traversal to 
generate a data transfer object for each of container node of the plurality of 
container nodes, wherein each data transfer object corresponds to one pair of the 
plurality of observable-value pairs; and 
" automatically provide at least one of the plurality of data transfer objects for use 
in performing a database update function.”

Examiner respectfully disagrees and submits that Beck in view of Mihraji and in further view of Zarzar Charur teach the specified limitations: . . . and providing, by the computing entity, the data artifact packet data object corresponding to the first entity identifier to an ingestion processing module for processing (In paragraph 0095, Beck further details a module to ingest multiple different requests for processing: “integration (e.g., local or remote integration) may be responsible for brokering requests among multiple relationship repositories 225, aggregating responses to facilitate processing.” This “integration” aggregates responses to requests for information from these repositories and is considered equivalent to an ingestion processing module. The responses are deemed equivalent to a data artifact packet data object corresponding to an entity identifier, as discussed in paragraph 0091 that a user may request a data such as a “health record” with a “credential,” equivalent to an identifier and a data object)
In the same field of endeavor, Mihraji teaches automatically generating, by the computing entity, a container tree data structure comprising a data artifact packet container node as a root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (Mirhaji: in column 47 lines 59-67, Mirhaji details building a graph data structure based on received structured data, based on an ontology: “Once the source ontology is created, this source ontology may be used to construct a graph representation of the actual data in the received structured data based on the source ontology. This process may be referred to as populating the ABOX (graph representation of the actual data) based on the TBOX (source ontology). Thus, a graph is formed representing the structured data, where the graph is unified with the source ontology describing the structured data from which the data was received.” He further specifies a root node in this generated graph in column 48 lines 1-8 and in FIG 51: “one embodiment of a method for populating the ABOX with data corresponding to the XML message using the TBOX model is depicted. Beginning with the node of the RDF from the XMODEL that represents the root of the XML message at step 5110, the RDF nodes representing the attributes of the root element may be traversed, where the traversal of a node may comprise traversing to each of the RDF elements representing the child elements of that node.” This graph could be considered or take the form of a hierarchical tree, as later detailed by Mirhaji in column 45 lines 38-44: “The ABOX [the formal representation of data described by the ontology] joins the hierarchical relations between the nodes of the received structured data together, for example, using the properties that may be extensions of skos:broader or skos:narrower.”
This hierarchical graph is considered equivalent to a container tree data structure that consists of nodes descending from a root node. In Mihraji’s case, the root node is the “root element” of the “XML” message.
(b) each container node of the container tree data structure corresponds to one pair of a plurality of observable-value pairs in the data artifact packet data object (Mirhaji: in column 48 lines 10-13, Mirhaji describes how each node maps to a corresponding concept: “for each of the RDF nodes of an attribute (including the RDF nodes associated with the child elements), the TBOX concept (class) representing that node ( as created above) may be found at step 5120.”
This mapping of a node (representing an attribute) to a concept is considered equivalent to an observable-value pair detailed by the applicant. This pair is one of many pairs, as there is a pair mapping “for each of the RDF nodes.”
automatically traversing the container tree data structure in a depth-first traversal to generate a data transfer object for each of container node of the plurality of container nodes, wherein each data transfer object corresponds to one pair of the plurality of observable-value pairs; and automatically providing, by the computing entity, at least one of the plurality of data transfer objects for use in performing a database update function. (Mirhaji: in column 46 lines 32-39, Mirhaji lays out a process of depth first traversal, followed by creating of a node to describe each node traversed: “Beginning with the top most data element of the received structured data at step 4910, structured data can be traversed at step 4920, where the traversal of a node may comprise traversing to each of the child nodes of that node. For each node in the received structured data, then, at step 4930 the node in the XMODEL that represents the PATH (position) of that node may be located. A unique RDF node to describe that specific node can then be created at step 4940.” Mirhaji also details utilizing one or several nodes in a database update, in which he characterizes as a “system thesaurus,” in column 47 lines 31-35: “Additionally if any RDF node describing the node in XMODEL is mapped to a ConceptIdentifier class in the data type ontology a new class will be added to the TBOX for each data value of the node in the structured data, and system thesaurus will be updated.”
The node created as a result of the traversed nodes in column 46 lines 32-39 is considered equivalent to a data transfer object, as this newly created node is an RDF node, which Mihraji defines in column 48 lines 10-13 to consist of an attribute-concept pair, equivalent to a pair of observable-value pairs. The updating of a “system thesaurus” with an RDF node is considered equivalent to a database update with a data transfer object.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 is written to depend on itself. For examination purposes, claim 4 is construed to depend on claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 8, 11-15, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Beck (U.S. Patent Publication No. 20170201508), hereinafter Beck, in view of Mihraji (U.S. Patent No. 8429179), hereinafter Mihraji, and further in view of Zarzar Charur (U.S. Patent Publication No. 20090299991), hereinafter Zarzar Charur.
Regarding claim 1, Beck teaches: A method for identifying an electronic record in a database corresponding to a subject entity, the method comprising: automatically receiving, by a computing entity, a message via one or more communications interfaces, wherein the message (a) comprises data corresponding to the subject entity, and (b) is received from a source system; (Beck: in paragraph 0007, Beck details a requesting entity requesting access to a resource: “In one aspect, data characterizing a request for authorization to access a computer-based resource by a requesting principal is received.” Beck details an interface over which such a request could be serviced in paragraph 0116: “As another example, an interface for providing access or usage of data to a user need not be a website, such as the website 280 and the interface of the client 210 may differ. For example, a suite of web-accessible services, such as services that might be accessed via SMS (Short Message Service), MMS (Multimedia Messaging Service), or IVR (Interactive Voice Response) system may be provided. The services may be exposed by an underlying application programming interface that may communicate with the secure document generation server 215, the credential server 205, and the server 220.” Beck also teaches the use of data corresponding to a subject entity, by referring to identifiers that are associated with attributes of a principal (or entity) in paragraph 0024: “relevant identifiers used to communicate the relationship as unique per a pairing of principals”).
identifying, by the computing entity, a first attribute and a second attribute for the subject entity from the message; generating, by the computing entity, an application programming interface (API) request to an identity matching service, wherein (a) the API request comprises the first attribute and the second attribute and (b) responsive to the API request, the identity matching service accesses a rule set from a plurality of rule sets based at least in part on the source system . . . (Beck: in paragraph 0047, Beck teaches an equivalent to an identity matching service, in which a “relationship search tool” finds relationships between a “data content recipient of the client” and a “data content subject.” Beck also details how this tool uses multiple “attributes associated with relationships” when searching for a relationship. These relationships are stored in a “relationship repository” which “includes one or more data structures for storing relationships,” functionally similar to a rule set as described by the applicant. These “attributes” are used in a “request” to a server to perform a search of the repository, in the same fashion as the attributes are used to construct an API request as per the applicants claim. Beck describes this search in detail in paragraph 0047: “Following that example, the client 110 may request an address of a data content subject by sending a request to the server 120. The server 120 may receive the request and perform a search of the relationship repository 125 using a relationship search tool 170 to find direct or indirect relationships between the data content recipient of the client 110 and the data content subject.” Beck clarifies the “address” used in the request to be “attributes associated with relationship” of data. Beck specifically describes the case of using two different “attribute” relationships to identify the same data content subject: “a first relationship with a first data content recipient may have different attributes than attributes associated with a second relationship with a second data content recipient. For example, a private, personal electronic mailing address may be associated with a relationship between a data content subject and a friend being a data content recipient; whereas, a public, work electronic mailing address may be associated with a relationship between a data content subject a business client being a data content recipient.“ Beck also details, in paragraph 0116, the use of an application programming interface to obtain data: “As another example, an interface for providing access or usage of data to a user need not be a website, such as the website 280 and the interface of the client 210 may differ . . . the services may be exposed by an underlying application programming interface that may communicate with the secure document generation server 215, the credential server 205, and the server 220.” Beck discloses an API request consisting of first and second attributes by detailing how a “request to a server,” as detailed in paragraph 0047, could consist of first and second “attributes.” By detailing that the interface for providing access to data could be an application programming interface, Beck teaches that this “request to a server” could be an API request. 
. . . and providing, by the computing entity, the data artifact packet data object corresponding to the first entity identifier to an ingestion processing module for processing (Beck: in paragraph 0024, Beck details utilizing entity identifiers to identify relational data: “relevant identifiers [are] used to communicate the relationship as unique per a pairing of principals.” Furthermore, in paragraph 0091, Beck details an example in which a computing entity (in this case a document generation server) retrieves and provides a data record based on certain credentials (or attributes)  “for example, the secure document generation server 215 may retrieve necessary key information from the credential server 205 to package a secure container that may take the form of a secure electronic health record according to a specification that has been predefined with an insurance company for that specific insurance group.” This retrieved information is only provided upon authentication: “users of the website 280 or users who make requests for usage through the server 220 may be authenticated by the credential server 205 using combinations of security information managed by the credential server 205, and, e.g., the credential server 205 may issue credentials to the client 220.” In paragraph 0095, Beck further details a module to ingest multiple different requests for processing: “integration (e.g., local or remote integration) may be responsible for brokering requests among multiple relationship repositories 225, aggregating responses to facilitate processing”).
However, Beck does not disclose . . . generates a first query based at least in part on the rule set and the first attribute, queries a database, using the first query, for an electronic record stored in the database corresponding to the first attribute, responsive to an electronic record not being identified based at least in part on the first attribute, generates a second query based at least in part on the rule set and the second attribute, queries the database, using the second query, for an electronic record stored in the database corresponding to the second attribute, wherein the electronic record comprises an entity identifier corresponding to the subject entity, and responsive to an electronic record being identified based at least in part on the second attribute, generates an API response comprising the entity identifier corresponding to the subject entity; receiving, by the computing entity, the API response comprising the entity identifier corresponding to the subject entity; automatically generating, by the computing entity, a data artifact packet data object, wherein (a) the data artifact packet data object comprises the entity identifier, (b) the data artifact packet data object is generated based at least in part on an observable packet data object, and (c)174 LEGAL2/39694918v1the observable packet data object is an XML document generated based at least in part on parsing a message received from a source system.  
However, in the same field of endeavor, Mirhaji discloses . . . generates a first query based at least in part on the rule set and the first attribute, queries a database, using the first query, for an electronic record stored in the database corresponding to the first attribute . . . (Mirhaji: in column 4 lines 43-48, Mirhaji details constructing a query based on relationships of an ontology and one or more attribute (“at least one of the set of concepts”), matching a rule set: “The ability to construct a query based on at least one of the set of concepts or at least one of the set of relationships of the ontology may also be provided such that the unified graph may be searched based on the query to obtain data of the input associated with at least one concept or the at least one relationship”).
. . . queries the database, using the second query for an electronic record stored in the database corresponding to the second attribute, wherein the electronic record comprises an entity identifier corresponding to the subject entity (Mirhaji: as detailed above, in column 4 lines 43-48, Mirhaji details constructing a query based on relationships of an ontology and one or more attribute (“at least one of the set of concepts”). Furthermore, in column 14 Iines 55-58: Mirhaji details “a single globally unique URI that can be used to further characterize, classify, identify, retrieve or communicate the object with any and all systems and services.” This teaches upon an entity identifier correlated to a subject entity (or object)). Mirhaji further details the usage of this “URI,” or entity identifier, in a query to retrieve data in column 26 lines 10-15: “The method will ensure valid objects (for example, responses, questions, etc.) are found and associated with those URIs at the time of insertion into the data store such that queries to describe those URI can retrieve proper data substantially immediately after insertion of the new responses.” In this way, Mirhaji discloses the usage of an entity identifier in a query to identify a corresponding subject entity.
and responsive to an electronic record being identified based at least in part on the second attribute, generates an API response comprising the entity identifier corresponding to the subject entity (Mirhaji: in column 12 lines 13-23, Mirhaji details an interface in which a user can query a graph based on an ontology: “an interface may be provided to a user to query the unified graph. This interface may present to the user a list of concepts or relationships utilized in the domain ontology or the semantic ontology comprising the unified graph. The user can thus construct a query utilizing the concepts or relationships of the ontology.” Thus, by utilizing an “interface” to “query a graph based on an ontology,” Mihraji teaches an interface that would generate a response, equivalent to the applicant’s API response, to the query comprising the requested data with the identifier, as detailed above: “valid objects (for example, responses, questions, etc.) are found and associated with those URIs at the time of insertion into the data store such that queries to describe those URI can retrieve proper data substantially immediately” (column 26 lines 10-15). Thus, the result of a query would give a response if it can retrieve “proper data,” or a subject entity, by utilizing the “URI,” or an entity identifier.
 receiving, by the computing entity, the API response comprising the entity identifier corresponding to the subject entity (Mihraji: in column 11 Iines 60-64,  Mihraji details receiving data from data sources, equivalent to the result of a query. “Data may be received from these data sources, or an informatics system may obtain data from these data sources in another manner. The data may be obtained using a structured representation of the data such as an XML object.” Obtaining a “structured representation of the data” teaches the scenario in which the data and the URI, or the entity identifier as described by the applicant, are grouped together. As stated before, Mihraji teaches an API response by described an “interface” to “query a graph based on an ontology” (column 12 lines 13-23)).
and automatically generating, by the computing entity, a data artifact packet data object, wherein (a) the data artifact packet data object comprises the entity identifier, (b) the data artifact packet data object is generated based at least in part on an observable packet data object, and (c) the observable packet data object is an XML document generated based at least in part on parsing a message received from a source system (In addition, in column 3 lines 55-59, Mirhaji teaches creating a unified graph based on a data source (as in the applicant’s case, a database) represented as an XML (in the applicant’s case, a data artifact data packet object): “In one embodiment, an informatics system may utilize a substantially automated method of creating a unified graph based on a structured dataset (which may for example, be received from a data source), such as an XML document formed as an XML message or the like.” Furthermore, in column 11 lines 26-40, Mihraji discloses the generation of such a graph from “text based sources,” such as the message described by the applicant: “The text may be parsed according to a graph representation of an ontology representing syntactic knowledge (referred to a syntactic ontology), where the syntactic ontology utilized may be selected based upon the expected language, format, type of text, environment to which the text may pertain, etc. The result of the parsing may be a graph representation of the concepts and relationships of the text. The graph representing the text may thus form a unified graph with the syntax ontology.” Thus, Mirhaji teaches the generation of a graph, and by extension an XML document, at least in part from parsing a given message. As discussed above, in column 14 lines 55-58, Mirhaji details an entity identifier: “a single globally unique URI that can be used to further characterize, classify, identify, retrieve or communicate the object with any and all systems and services”). In generating a data artifact packet data object, Mihraji discloses how an entity identifier, or URI, can be used to “characterize” and “communicate the object with any and all systems and services.” Such object could be the XML representation of the data object, and the identifier would be included in the data object to further “characterize” it).
	 . . .  automatically generating, by the computing entity, a container tree data structure comprising a data artifact packet container node as a root node based at least in part on the data artifact packet data object, wherein (a) the container tree data structure comprises a plurality of container nodes that are descendants of the root node based at least in part on the data artifact packet data object, (Mirhaji: in column 47 lines 59-67, Mirhaji details building a graph data structure based on received structured data, based on an ontology: “Once the source ontology is created, this source ontology may be used to construct a graph representation of the actual data in the received structured data based on the source ontology. This process may be referred to as populating the ABOX (graph representation of the actual data) based on the TBOX (source ontology). Thus, a graph is formed representing the structured data, where the graph is unified with the source ontology describing the structured data from which the data was received.” He further specifies a root node in this generated graph in column 48 lines 1-8 and in FIG 51: “one embodiment of a method for populating the ABOX with data corresponding to the XML message using the TBOX model is depicted. Beginning with the node of the RDF from the XMODEL that represents the root of the XML message at step 5110, the RDF nodes representing the attributes of the root element may be traversed, where the traversal of a node may comprise traversing to each of the RDF elements representing the child elements of that node.” This graph could be considered or take the form of a hierarchical tree, as later detailed by Mirhaji in column 45 lines 38-44: “The ABOX [the formal representation of data described by the ontology] joins the hierarchical relations between the nodes of the received structured data together, for example, using the properties that may be extensions of skos:broader or skos:narrower.”
	(b) each container node of the container tree data structure corresponds to one pair of a plurality of observable-value pairs in the data artifact packet data object (Mirhaji: in column 48 lines 10-13, Mirhaji describes how each node maps to a corresponding concept: “for each of the RDF nodes of an attribute (including the RDF nodes associated with the child elements), the TBOX concept (class) representing that node ( as created above) may be found at step 5120.”
	automatically traversing the container tree data structure in a depth-first traversal to generate a data transfer object for each of container node of the plurality of container nodes, wherein each data transfer object corresponds to one pair of the plurality of observable-value pairs; and automatically providing, by the computing entity, at least one of the plurality of data transfer objects for use in performing a database update function. (Mirhaji: in column 46 lines 32-39, Mirhaji lays out a process of depth first traversal, followed by creating of a node to describe each node traversed: “Beginning with the top most data element of the received structured data at step 4910, structured data can be traversed at step 4920, where the traversal of a node may comprise traversing to each of the child nodes of that node. For each node in the received structured data, then, at step 4930 the node in the XMODEL that represents the PATH (position) of that node may be located. A unique RDF node to describe that specific node can then be created at step 4940.” Mirhaji also details utilizing one or several nodes in a database update, in which he characterizes as a “system thesaurus,” in column 47 lines 31-35: “Additionally if any RDF node describing the node in XMODEL is mapped to a ConceptIdentifier class in the data type ontology a new class will be added to the TBOX for each data value of the node in the structured data, and system thesaurus will be updated.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to have combined Beck (directed to a system such as an API servicing requests for data, as well as an identity matching service and rule set used to identify associated data based on attributes) and Mirhaji (directed to generating a query based on relationships of an ontology, an interface over which a query can be executed, an entity identifier to associate data with a subject entity, as well as representing resulting data in a unified graph such as an XML) and arrived at a system, utilizing an API, to construct queries upon request from attributes to retrieve an XML representation of an electronic record associated with those attributes. One of ordinary skill in the art would be motivated to make such a combination to “facilitate linking between data from different sources” so that “concepts in graphs that represent distinct groupings of data may be mapped and knowledge mining with respect to these graphs facilitated” (Mirhaji Abstract lines 4-11).
	However, Beck in view of Mirhaji does not disclose . . . responsive to an electronic record not being identified based at least in part on the first attribute, generates a second query based at least in part on the rule set and the second attribute, queries the database, using the second query . . . As discussed above, Mirhaji discloses the generation of a query based on relationships of an ontology, but does not disclose generation of a second query given the failure of the first query to identify a desired electronic record.
	However, in the same field of endeavor, Zarzar Charur discloses . . . responsive to an electronic record not being identified based at least in part on the first attribute, generates a second query based at least in part on the rule set and the second attribute . . . (Zarzar Charur: Zarzar Charur, in lines 1 and 2 of his abstract, details a succession of queries executed “including one or more current search terms is received from a user and executed against a target database.” In paragraph 0032, Zarzar Charur details “a user seeks the desired image 300 by entering a first query 332 using the search terms "wi-fi router." Failing to retrieve any desired results, the user may assume that the first query 332 included a misspelling and then enters a second query 334 using "wifi router." Upon again failing to retrieve a desired result, on the third query the user enters the successful query 350 "wireless router." In this way Zarzar Charur teaches the execution and refining of queries in order to find a desired result.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to have combined Beck (directed to a system such as an API servicing requests for data, as well as an identity matching service and rule set used to identify associated data based on attributes), Mirhaji (directed to generating a query based on relationships of an ontology, an interface over which a query can be executed, an entity identifier to associate data with a subject entity, as well as representing resulting data in a unified graph such as an XML), and Zarzar Charur (directed to the retrying and refining of queries by utilizing different attributes to access data in a database) and arrived at a system, utilizing an API, to construct queries (multiple, if necessary to access data) upon request from attributes to retrieve an XML representation of an electronic record associated with those attributes. One of ordinary skill in the art would be motivated to make such a combination to “facilitate linking between data from different sources” so that “concepts in graphs that represent distinct groupings of data may be mapped and knowledge mining with respect to these graphs facilitated” (Mirhaji: Abstract lines 4-11). In addition, in the refining of queries, a person of ordinary skill in the art would want “to refine the search terms they use in their queries until they retrieve satisfactory results” (Zarzar Charur: paragraph 0002).

	Claims 8 and 15 are similarly rejected. Refer to claim 1 for analysis.

	Regarding claim 4, as stated above, Beck in view of Mihraji, in further view of Zarzar Charur teach: the method of claim 1. Note: For examination purposes, claim 4 is construed to depend on claim 1.
	Mihraji further teaches wherein at least one container node comprises at least one of a source vocabulary description, source vocabulary code, or text description of an observable (in column 46 lines 42-48, Mihraji details one or more attributes for each node: “at step 4960, hierarchy information that links the RDF node to the RDF nodes representing that node's siblings and patens in the structured data may be added to the node along with other information about this node, including for example,
attribute or column name, attribute or column value, element name (if the structured data is an
XML document), etc. at step 4970”).
	and during the depth-first traversal of the container tree data structure, an aggregator method resolves the at least one of the source vocabulary description, the source vocabulary code, or the text description of the observable (Mirhaji: in column 14 Iines 15-19, Mirhaji states that “survey ontology 134 may be a unified graph comprised of multiple sub-graphs, where each sub-graph is configured to enable a competency by representing the concepts and relationships associated with a competency.” As stated above, Mirhaji also details a depth-first traversal of nodes: “Beginning with the top most data element of the received structured data at step 4910, structured data can be traversed at step 4920, where the traversal of a node may comprise traversing to each of the child nodes of that node.” In this way, Mihraji details how the tree structure resolves concepts and relationships (such as a source vocabulary description or code) associated with a competency (which would map to the applicants “observable”). Mihraji shows examples of competencies: “Examples of such competencies are Project Management (comprising, for example, concepts such as users, groups of users, sites, authentication rights and roles), Vocabulary Services (comprising, for example, concepts for managing local vocabularies, mapping to Standard Vocabularies or other Meta-Thesauri),” thus showing that a competency (or in the applicant’s case, a “observable”) could consist of vocabulary descriptions, codes, and text descriptions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to have combined Beck (directed to a system such as an API servicing requests for data, as well as an identity matching service and rule set used to identify associated data based on attributes), Mirhaji (directed to generating a query based on relationships of an ontology, an interface over which a query can be executed, an entity identifier to associate data with a subject entity, as well as representing resulting data, including vocabulary descriptions and code, in a unified graph or container tree such as an XML), and Zarzar Charur (directed to the retrying and refining of queries by utilizing different attributes to access data in a database) and arrived at a system, utilizing an API, to construct queries (multiple, if necessary to access data) upon request from attributes to retrieve an XML representation of an electronic record associated with those attributes, and storing the resulting relational data, in XML format. One of ordinary skill in the art would be motivated to make such a combination to “facilitate linking between data from different sources” so that “concepts in graphs that represent distinct groupings of data may be mapped and knowledge mining with respect to these graphs facilitated” (Mirhaji: Abstract lines 4-11). In addition, in the refining of queries, a person of ordinary skill in the art would want “to refine the search terms they use in their queries until they retrieve satisfactory results” (Zarzar Charur: paragraph 0002).

Claims 11 and 18 are similarly rejected. Refer to claim 3 for analysis.

	Regarding claim 5, as stated above, Beck in view of Mihraji, in further view of Zarzar Charur teach: the method of claim 4. Mihraji further teaches: wherein automatically generating the container tree data structure comprises: determining a type of container node for each of the plurality of observable-value pairs based at least in part on a graph-based domain ontology (Mihraji: in column 11 Iines 31-37, Mihraji details identifying the type of an observable value based on a syntactic ontology: “The text may be parsed according to a graph representation of an ontology representing syntactic knowledge (referred to a syntactic ontology), where the syntactic ontology utilized may be selected based upon the expected language, format, type of text, environment to which the text may pertain, etc.; see also Fig. 48B, ‘Map the RDF nodes to Datatypes based on Data Types Ontology’”)
	determining whether a container node having the determined type is present in the container tree data structure (Mirhaji: in column 46 line 64 – column 47 line 5, Mihraji details identifying whether a node is already present in a system thesaurus, where a node may be a class (identical to a “type”): “For each of the RDF nodes of an attribute (including the RDF nodes associated with the child elements), it can be determined at step 5030 if a node with the same name already exists, where the node may be a class in the TBOX model. If a node already exists in a system thesaurus, and has the same PATH (position) or schema as described in the XMODEL, the next RDF node associated with a child element (or if the attribute has no more child nodes, the next attribute node) may be obtained”).
	and responsive to determining that a container node having the determined type is present in the container tree data structure, storing the observable-value pair in the container node (Mihraji: in column 3 Iines 60-64, Mihraji details constructing a graph structure describing the type of data: Specifically, in one embodiment, the structured dataset may be received and an ontology that describes the structure or types of data from the data source may be constructed.; see also Fig. 48B, “Map the RDF nodes to Datatypes based on Data Types Ontology”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to have combined Beck (directed to a system such as an API servicing requests for data, as well as an identity matching service and rule set used to identify associated data based on attributes), Mirhaji (directed to generating a query based on relationships of an ontology, an interface over which a query can be executed, an entity identifier to associate data with a subject entity, as well as representing resulting data, including vocabulary descriptions and code, in a unified graph or container tree such as an XML), and Zarzar Charur (directed to the retrying and refining of queries by utilizing different attributes to access data in a database), and arrived at a system, utilizing an API, to construct queries (multiple, if necessary to access data) upon request from attributes to retrieve an XML representation of an electronic record associated with those attributes, and storing the resulting relational data, in XML format. One of ordinary skill in the art would be motivated to make such a combination to “facilitate linking between data from different sources” so that “concepts in graphs that represent distinct groupings of data may be mapped and knowledge mining with respect to these graphs facilitated” (Mirhaji: Abstract lines 4-11). In addition, in the refining of queries, a person of ordinary skill in the art would want “to refine the search terms they use in their queries until they retrieve satisfactory results” (Zarzar Charur: paragraph 0002). 

Claims 12 and 19 are similarly rejected. Refer to claim 3 for analysis.
	
	Regarding claim 6, as stated above, Beck in view of Mihraji, in further view of Zarzar Charur teach: the method of claim 4. Mihraji further teaches: wherein automatically generating the container tree data structure comprises: determining a type of container node for each of the plurality of observable-value pairs based at least in part on a graph-based domain ontology (Mihraji: as stated above, in column 11 Iines 31-37, Mihraji details identifying the type of an observable value based on a syntactic ontology: “The text may be parsed according to a graph representation of an ontology representing syntactic knowledge (referred to a syntactic ontology), where the syntactic ontology utilized may be selected based upon the expected language, format, type of text, environment to which the text may pertain, etc.; see also Fig. 48B, ‘Map the RDF nodes to Datatypes based on Data Types Ontology’”)
	determining whether a container node having the determined type is present in the container tree data structure (Mihraji: as stated above, in column 46 line 64 – column 47 line 5, Mihraji details identifying whether a node is already present in a system thesaurus (a hierarchical graph structure representing an ontology, equivalent to a container tree), where a node may be a class (identical to a “type”): “For each of the RDF nodes of an attribute (including the RDF nodes associated with the child elements), it can be determined at step 5030 if a node with the same name already exists, where the node may be a class in the TBOX model. If a node already exists in a system thesaurus, and has the same PATH (position) or schema as described in the XMODEL, the next RDF node associated with a child element (or if the attribute has no more child nodes, the next attribute node) may be obtained”).
	and responsive to determining that a container node having the determined type is not present in the container tree data structure:(a) constructing the container node having the determine type (Mihraji: in column 47 Iines 5-16, Mihraji describes the condition if a node (or class) is not present in a system thesaurus(a hierarchical graph structure representing an ontology, equivalent to a container tree), and further details adding a node comprising the concepts to the system thesaurus: “However, if a corresponding class does not exists, it can be determined at step 5040 if the RDF node is represented in the XMODEL is a Schema Expression or a Metadata Expression. If the RDF node in the XMODEL is a metadata expression a TBOX concept with the RDF nodes name may be created at step 5050. In an embodiment of the system an object property named "has"+"ClassName" may be created and added to the TBOX. In another embodiment of the system an object property named "has"+"Parent node ClassName" may be created and added to the TBOX. Then a node may be added to the system thesaurus that comprises concepts already represented at steps 5060 and 5070.”
	(b) inserting the container node into an appropriate position in the container tree data structure, wherein the appropriate position in the container tree data structure is determined based at least in part on the graph-based domain ontology, and (c) storing the observable-value pair in the container node (Mirhaji in column 47 Iines 30-35:, Mirhaji details adding a new node to the TBOX(which Mirhaji defines as a graph based representation of a source ontology): “Additionally if any RDF node describing the node in XMODEL is mapped to a Conceptidentifier class in the data type ontology a new class will be added to the TBOX for each data value of the node in the structured data, and system thesaurus will be updated).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to have combined Beck (directed to a system such as an API servicing requests for data, as well as an identity matching service and rule set used to identify associated data based on attributes), Mirhaji (directed to generating a query based on relationships of an ontology, an interface over which a query can be executed, an entity identifier to associate data with a subject entity, as well as representing resulting data, including vocabulary descriptions and code, in a unified graph or container tree such as an XML), and Zarzar Charur (directed to the retrying and refining of queries by utilizing different attributes to access data in a database and arrived at a system, utilizing an API, to construct queries (multiple, if necessary to access data) upon request from attributes to retrieve an XML representation of an electronic record associated with those attributes, and storing the resulting relational data, in XML format, in a database. One of ordinary skill in the art would be motivated to make such a combination to “facilitate linking between data from different sources” so that “concepts in graphs that represent distinct groupings of data may be mapped and knowledge mining with respect to these graphs facilitated” (Mirhaji: Abstract lines 4-11). In addition, in the refining of queries, a person of ordinary skill in the art would want “to refine the search terms they use in their queries until they retrieve satisfactory results” (Zarzar Charur: paragraph 0002). 

Claims 13 and 20 are similarly rejected. Refer to claim 3 for analysis.
	

	Regarding claim 7, as stated above, Beck in view of Mihraji, further in view of Zarzar Charur teach the method of claim 1. Mihraji further teaches wherein the electronic record is identified based at least in part on the second attribute (Mirhaji: in column 14 Iines 55-58: Mirhaji details “a single globally unique URI that can be used to further characterize, classify, identify, retrieve or communicate the object with any and all systems and services.” This teaches upon an entity identifier correlated to a subject entity (or object)).
However, Mihraji, does not teach when the electronic record comprises a record attribute that (a) corresponds to the second attribute and (b) has a same value as the second attribute. 	
However, in the same field of endeavor, Beck teaches when the electronic record comprises a record attribute that (a) corresponds to the second attribute and (b) has a same value as the second attribute (in paragraph 0047, Beck details how this tool uses multiple “attributes associated with relationships” when searching for a relationship. These relationships are stored in a “relationship repository” which “includes one or more data structures for storing relationships” similar to a rule set.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to have combined Beck (directed to a system such as an API servicing requests for data, as well as an identity matching service and rule set used to identify associated data based on attributes), Mirhaji (directed to generating a query based on relationships of an ontology, an interface over which a query can be executed, an entity identifier to associate data with a subject entity, as well as representing resulting data in a unified graph such as an XML), and Zarzar Charur (directed to the retrying and refining of queries by utilizing different attributes to access data in a database) and arrived at a system, utilizing an API, to construct queries (multiple, if necessary to access data) upon request from attributes to retrieve an XML representation of an electronic record associated with those attributes. One of ordinary skill in the art would be motivated to make such a combination to “facilitate linking between data from different sources” so that “concepts in graphs that represent distinct groupings of data may be mapped and knowledge mining with respect to these graphs facilitated” (Mirhaji: Abstract lines 4-11). In addition, in the refining of queries, a person of ordinary skill in the art would want “to refine the search terms they use in their queries until they retrieve satisfactory results” (Zarzar Charur: paragraph 0002).

Claims 14 and 21 are similarly rejected. Refer to claim 1 for analysis.

Claim 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beck in view of Mihraji further in view of Zarzar Charur and further in view of Warshavsky (U.S. Patent Publication No. 20070198539), hereinafter Warshavsky.

Regarding claim 2, as stated above, Beck in view of Mirhaji and in further view of Zarzar Charur teach the method of claim 1. Beck further teaches . . . wherein the data artifact packet data object is identifiable by the corresponding entity identifier; automatically detecting, by the computing entity, a user interaction event corresponding to a first entity identifier . . .  (Beck: in paragraph 0007, Beck details responding to a request for data (essential a user interaction event): “In one aspect, data characterizing a request for authorization to access a - interpreted as user request computer-based resource by a requesting principal is received.” 
. . . and responsive to detecting the user interaction event corresponding to the first entity identifier, automatically retrieving, by the computing entity, the data artifact packet data object corresponding to the first entity identifier (Beck: in paragraph 0024, Beck details utilizing entity identifiers to identify relational data: “relevant identifiers [are] used to communicate the relationship as unique per a pairing of principals.” Furthermore, in paragraph 0091, Beck details an example in which a computing entity (in this case a document generation server) retrieves and provides a data record based on certain credentials (or attributes)  “for example, the secure document generation server 215 may retrieve necessary key information from the credential server 205 to package a secure container that may take the form of a secure electronic health record according to a specification that has been predefined with an insurance company for that specific insurance group.” This retrieved information is only provided upon authentication: “users of the website 280 or users who make requests for usage through the server 220 may be authenticated by the credential server 205 using combinations of security information managed by the credential server 205, and, e.g., the credential server 205 may issue credentials to the client 220”).
However, Beck in view of Mihraji, and in further view of Zarzar Charur does not teach: . . . further comprising: automatically storing, by the computing entity, the data artifact packet data object in a database . . . 
However, in the same field of endeavor, Warshavsky teaches . . . further comprising: automatically storing, by the computing entity, the data artifact packet data object in a database . . . (Warshavsky: in claim 6, Warshavsky details storing relational data as an XML: “. . . representing the relational data as an object instance; converting the object instance to XML data using the XML Mapping Definition; and storing the converted object instance in the XML document.” In paragraph 0025, Warshavsky further teaches storing this relational data in a database: “The relational data is stored in an application database 110 as records in relational tables with columns 112. A subset of related tables can be referred to as a Relational Object Instance. Object instances encapsulate data and business processes. The Relational Object Instance 112 may include, for example, information on an employee or a sales order that is modeled as a business object in a business application system.”) The method for converting to XML can also be stored in a database: “once a set of XML Mapping Definitions 114 are created, may be stored in a location such as a repository 117” (Warshavsky 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to have combined Beck (directed to a system such as an API servicing requests for data, as well as an identity matching service and rule set used to identify associated data based on attributes), Mirhaji (directed to generating a query based on relationships of an ontology, an interface over which a query can be executed, an entity identifier to associate data with a subject entity, as well as representing resulting data in a unified graph such as an XML), Zarzar Charur (directed to the retrying and refining of queries by utilizing different attributes to access data in a database), and Warshavsky (directed to storing a generated relational data object, as well as an object representing in XML format, in a database) and arrived at a system, utilizing an API, to construct queries (multiple, if necessary to access data) upon request from attributes to retrieve an XML representation of an electronic record associated with those attributes, and storing the resulting relational data, in XML format, in a database. One of ordinary skill in the art would be motivated to make such a combination to “facilitate linking between data from different sources” so that “concepts in graphs that represent distinct groupings of data may be mapped and knowledge mining with respect to these graphs facilitated” (Mirhaji: Abstract lines 4-11). Such person of ordinary skill would want to store and provide these groupings as XML since XML “has several properties that make it useful for representing business data” (Warshavsky 0004).  In addition, in the refining of queries, a person of ordinary skill in the art would want “to refine the search terms they use in their queries until they retrieve satisfactory results” (Zarzar Charur: paragraph 0002).

Claims 9 and 16 are similarly rejected. Refer to claim 2 for analysis.

	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to NICHOLAS PATRICK FRESNEDA whose telephone number is (571)272-8452. The
examiner can normally be reached on Monday - Friday 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Usmaan Saeed can be reached on (571)272-4046. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
------Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS PATRICK FRESNEDA/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169